internal_revenue_service number release date index number ----------------------------- ------------------------------------ ------------------------------ ----------------------------------------------- -------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-159317-04 date date ---------------- legend state x ------------- the plan ------------------------------------------------------------ county ---------------------------------------------------------- ein state x act --------------------------------------------------------------------------------------------------- ------- dear ---------------- this responds to your letter requesting a ruling concerning the plan it is represented that county is a political_subdivision of state x and an eligible_employer within the meaning of sec_457 of the internal_revenue_code_of_1986 the code the plan is intended to be an eligible_deferred_compensation_plan under sec_457 and a retirement_system under sec_3121 of the code the plan is a collectively_bargained_plan and it is codified under the county code as adopted by the relevant authority as a condition_of_employment an eligible_employee becomes a participant under the plan by agreeing to defer four and a half percent of the employee's annual compensation the basic contribution which the county credits to an investment account maintained on behalf of the participant with respect to the basic contributions the agreement to defer compensation applies to compensation_for services provided on or after the first day the employee becomes a participant beyond the basic contribution the participant may elect to defer an additional_amount of the participant’s plr-159317-04 compensation the supplemental contribution subject_to certain limits with respect to supplemental contributions the deferral agreement applies to compensation_for services on or after the first day of the month following the execution of the agreement in addition to these amounts the county credits each participant’s account with an amount the matching_contribution equal to three percent of the participant’s annual compensation all amounts credited to a participant’s account including any gains or losses that result from investment are fully vested and nonforfeitable at all times the plan defines compensation as the amount of an employee’s wages as defined for purposes of code sec_3121 including employee contributions to the plan but not including any compensation exceeding the contribution_and_benefit_base as determined under section of the social_security act the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up contribution for amounts deferred for one or more of the participant's last three taxable years ending before he or she attains normal_retirement_age under the plan the normal_retirement_age is age seventy and a half unless the participant designates an earlier normal_retirement_age which cannot be less than age_sixty-five the amounts that may be deferred under the annual maximum limitation and the catch-up provisions are within the limitations of sec_457 as a general matter entitlement to a distribution of benefits occurs only after severance_from_employment retirement or death consistent with sec_401 the plan provides that a participant’s entire account balance will be distributed to the participant when a participant severs from employment with an account balance of dollar_figure or less further the plan provides that notwithstanding any plan provision to the contrary the commencement and duration of any form of benefit payment shall be in accordance with sec_401 and sec_457 and the regulations thereunder if a participant has a severance_from_employment in order to accept employment with another eligible governmental employer which sponsors an eligible_deferred_compensation_plan the participant may elect to transfer the participant’s account to the eligible_deferred_compensation_plan in certain circumstances a participant may elect or the plan_administrator may in its discretion transfer a participant’s account to another eligible_deferred_compensation_plan sponsored by the county further the plan provides for distribution of eligible rollover amounts directly to the trustee of an eligible_retirement_plan if certain conditions are met the term spouse is not separately defined under the plan the plan provides that a certified domestic_relations_order cdro is a domestic_relations_order that the plan_administrator has determined satisfies the requirements of a qualified_domestic_relations_order as defined in sec_414 for plan purposes an alternate_payee is a spouse or former spouse of a participant who is recognized under a cdro as having a right to receive all or a portion of the benefits payable under the plan with respect to the participant plr-159317-04 several plan provisions the spouse provisions involve a participant’s spouse former spouse or surviving_spouse specific spouse provisions involve the applicable distribution period the appropriate life expectancy tables and the required_beginning_date for distribution these spouse provisions relate to the application of income_tax regulation sec_1_401_a_9_-3 sec_1_401_a_9_-5 and sec_1_401_a_9_-9 other spouse provisions relate to whether a surviving_spouse may roll over distributions into an eligible_retirement_plan in the same manner as if the spouse were the participant the treatment of an early distribution a spouse or former spouse receives pursuant to a domestic_relations_order and whether a spouse or former spouse may pursuant to a domestic_relations_order roll over distributions into any eligible_retirement_plan in the same manner as if the spouse were the participant these spouse provisions involve the application of income_tax regulation sec_1_402_c_-2 and the definition of alternate_payee under sec_414 of the code state x act provides that registered domestic partners have the same rights protections and benefits and are subject_to the obligations and duties under law as granted to and imposed on spouses likewise former registered domestic partners and registered surviving domestic partners have the same rights protections and benefits and are subject_to the obligations and duties under law as granted to and imposed on former spouses and surviving spouses to the extent that provisions of state x law adopt refer to or rely upon provisions of federal_law in a way that otherwise would cause registered domestic partners to be treated differently than spouses registered domestic partners are to be treated under state x law as if federal_law recognized a domestic_partnership in the same manner as state x law accordingly if applicable with respect to the spouse provisions state x act requires that a domestic partner be treated in the same manner as a spouse under the plan however the act expressly provides that it does not amend or modify federal_law or the benefits protections and responsibilities provided by federal_law the plan provides that amounts of compensation deferred thereunder are to be transferred to and invested in a_trust as described in sec_457 or a custodial_account as described in sec_457 and sec_401 for the exclusive benefit of the participants and their beneficiaries all amounts deferred under the plan must be transferred to the trust or custodial_account within an administratively reasonable_time period but in no event later than the fifteenth business_day of the month following the month in which the amount deferred would have been payable to the participant in cash the rights of any participant or beneficiary to payments pursuant to plan a are not subject_to alienation transfer assignment pledge attachment or encumbrance of any kind we note that the internal_revenue_service recently published revproc_2004_56 2004_35_irb_376 revproc_2004_56 which contains model amendments the model amendment designed for use by eligible governmental employers maintaining eligible sec_457 defined contribution plans that permit employees to plr-159317-04 elect to defer compensation that are maintained on the basis of the calendar_year and that provide for_the_use_of one or more trusts to satisfy the requirements of sec_457 of the code if an eligible governmental employer adopts one or more of the model amendments for a plan that is intended to be an eligible sec_457 governmental_plan the plan will be treated as meeting the plan requirements for eligibility under sec_457 with respect to the adopted provisions the plan has adopted several model amendment provisions on a word-for-word basis or in a manner that is substantially_similar in all material respects sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible governmental deferred_compensation plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or beneficiary sec_457 provides that the term eligible_deferred_compensation_plan means a plan established and maintained by an eligible_employer in which only individuals who perform service for the employer may be participants and which meets the deferral limitations described in sec_457 which meets the distribution_requirements described in sec_457 which provides for deferral elections described in sec_457 and in the case of a governmental_plan which requires the plan assets and income to be held in trust for the exclusive benefit of participants and beneficiaries as described in sec_457 sec_457 of the code defines the term eligible_employer to mean a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state and any other organization other than a governmental_unit exempt from federal_income_tax sec_457 of the code provides that compensation will be deferred for any calendar month only if an agreement providing for such deferral has been entered into before the beginning of such month however a new employee may defer compensation payable in the calendar month during which the participant first becomes an employee if an agreement providing for the deferral is entered into on or before the first day on which the participant performs services for the eligible_employer an eligible_plan may provide that if a participant enters into an agreement providing for deferral by salary reduction under the plan the agreement will remain in effect until the participant revokes or alters the terms of the agreement nonelective employer contributions are treated as being made under an agreement entered into before the first day of the calendar month sec_457 of the code provides the basic limits on the amount of eligible annual deferrals however a catch-up amount described in sec_457 may be added to this amount for participants that are within three years of the normal_retirement_age or plr-159317-04 for participants age or older a catch-up amount may be added as described in sec_457 a participant eligible for both catch-up provisions is entitled to use the higher limit of the two the total annual eligible deferral amount is limited by sec_457 coordination of the basic limits and the catch-up limits is described in sec_1_457-4 of the regulations sec_1_457-4 of the regulations provides that a plan may define the normal_retirement_age for purposes of the three-year catch-up provision as any age that is on or after the earlier of age_sixty-five or the age at which participants have the right to retire and receive under the basic defined benefit pension_plan of the state or tax-exempt_entity or a money_purchase_pension_plan in which the participant also participates if the participant is not eligible to participate in a defined_benefit_plan immediate retirement benefits without actuarial or similar reduction because of retirement before some later specified age and that is not later than age seventy and a half alternatively a plan may provide that a participant is allowed to designate a normal_retirement_age within these ages for purposes of the three-year catch-up provision an entity sponsoring more than one eligible_plan may not permit a participant to have more than one normal_retirement_age under the eligible plans it sponsors sec_1_457-5 of the regulations provides that the sec_457 eligible-deferral amount limitation is applied to all eligible plans in which a participant participates in a tax_year and is determined on an aggregate basis if a participant has annual deferrals under more than one eligible_plan and the applicable catch-up amount is not the same for each such eligible_plan for the taxable_year sec_457 is applied using the catch-up amount under whichever plan has the largest catch-up amount applicable to the participant to the extent that the combined annual deferral amount exceeds the maximum deferral limitation the amount is treated as an excess_deferral under sec_1_457-4 of the regulations for purposes of determining whether there is an excess_deferral resulting from a failure of a plan to apply the deferral limitations all plans under which an individual participates by virtue of his or her relationship with a single employer are treated as a single_plan without regard to any differences in funding sec_457 of the code requires a plan to meet the minimum distribution_requirements of sec_401 these requirements are described in sec_1_401_a_9_-1 through a -9 of the regulations sec_457 of the code provides that amounts distributed under an eligible_plan will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency sec_457 of the code requires an eligible governmental_plan to meet requirements similar to the requirements of sec_401 sec_401 requires that mandatory distributions of more than dollar_figure from a plan qualified under sec_401 be paid in a direct_rollover to an individual_retirement_plan ie an individual_retirement_account as described in sec_408 or an individual retirement plr-159317-04 annuity described in sec_408 of a designated trustee or issuer if the distributee does not make an affirmative election to have the amount_paid in a direct_rollover to an eligible_retirement_plan or to receive the distribution directly recently published guidance notice_2005_5 2005_3_irb_337 provides that the automatic rollover provisions of sec_401 apply to sec_457 eligible governmental deferred_compensation plans however governmental plans will not be treated as failing to satisfy the requirements of sec_401 if the automatic rollover provisions are not applied to mandatory distributions from such plans that are made prior to the close of the first regular legislative session of the legislative body with the authority to amend the plan that begins on or after date sec_457 provides that a participant shall not be required to include in gross_income any portion of the entire amount payable to such participant solely by reason of the transfer of such portion from one eligible_deferred_compensation_plan to another eligible_deferred_compensation_plan sec_1_457-10 of the regulations provides that an eligible government_plan may transfer amounts to and receive amounts from an eligible government_plan if certain conditions are met with regard to transfers from an eligible governmental_plan to another eligible governmental_plan of the same employer sec_1_457-10 of the regulations provides that a transfer from an eligible governmental_plan to another eligible governmental_plan is permitted if the following conditions are met i the transfer is from an eligible governmental_plan to another eligible governmental_plan of the same employer ii the transferor plan provides for transfers iii the receiving plan provides for the receipt of transfers iv the participant or beneficiary whose amounts deferred are being transferred will have an amount deferred immediately_after_the_transfer at least equal to the amount deferred with respect to that participant or beneficiary immediately before the transfer and v the participant or beneficiary whose deferred amounts are being transferred is not eligible for additional annual deferrals in the receiving plan unless the participant or beneficiary is performing services for the entity maintaining the receiving plan with regard to rollover distributions sec_457 provides that for an eligible_deferred_compensation_plan if i any portion of the balance_to_the_credit of an employee in such plan is paid to such employee in an eligible_rollover_distribution within the meaning of sec_402 ii the employee transfers any portion of the property such employee receives in such distribution to an eligible_retirement_plan described in sec_402 and iii in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid income_tax regulation sec_1_402_c_-2 provides that a distributee other than the employee or the employee's surviving_spouse or a spouse or former spouse who is an alternate_payee under a qualified_domestic_relations_order is not permitted to roll over distributions consistent with sec_414 sec_1_457-10 of the regulations provides for distributions made pursuant to a qualified_domestic_relations_order if a distribution or plr-159317-04 payment is made from an eligible_plan to an alternate_payee pursuant to a qualified_domestic_relations_order rules similar to the rules of sec_402 apply to the distribution code sec_414 provides that the term alternate_payee means any spouse former spouse child or other dependent of a participant who is recognized by a domestic_relations_order as having a right to receive all or a portion of the benefits payable under a plan with respect to such participant revrul_58_66 1958_1_cb_60 provides that the marital status of individuals as determined under state law is recognized in the administration of tax laws however sec_3 of the defense of marriage act p l date provides that in determining the meaning of any act of congress or of any ruling regulation or interpretation of the various administrative bureaus or agencies of the united_states the word 'marriage' means only a legal union between one man and one woman as husband and wife and the word 'spouse' refers only to a person of the opposite sex who is a husband or a wife sec_457 of the code provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries code sec_457 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 code sec_457 states that custodial accounts and contracts described in sec_401 shall be treated as trusts under rules similar to the rules under sec_401 the federal_insurance_contribution_act fica imposes a tax on wages paid_by employers to employees with respect to employment the fica tax is comprised of two separate taxes sec_3101 and sec_3111 of the code impose old-age survivor's and disability insurance oasdi taxes and sec_3101 and sec_3111 impose hospital insurance hi taxes on employees and employers respectively sec_3121 of the code generally expands the definition of employment for fica purposes to include service performed after date as an employee for a state_or_local_government entity unless the employee is a member of a retirement_system of such entity sec_3121 of code provides that for purposes of the hi tax sec_3101 and sec_3111 generally apply to state and local_government employees and employees of instrumentalities without regard to the general exclusion in sec_3121 sec_31_3121_b_7_-2 of the employment_tax regulations provides that the rules under sec_31_3121_b_7_-2 generally treat an employee as a member of a retirement_system if the employee is a qualified_participant in a system that provides plr-159317-04 retirement benefits and has an accrued_benefit or receives an allocation under the system that is comparable to the benefits the employee would have received under social_security in the case of part-time seasonal and temporary employees this minimum retirement benefit must be non-forfeitable sec_31_3121_b_7_-2 of the regulations provides in general that an employee is a qualified_participant in a defined contribution system with respect to services performed on a given day if on that day the employee has satisfied all conditions other than vesting for receiving an allocation to the employee's account exclusive of earnings that meets the minimum-retirement-benefit requirement of sec_31_3121_b_7_-2 sec_31_3121_b_7_-2 of the regulations provides that the system must provide retirement-type benefits for purposes of sec_3121 of the code a retirement_system includes any pension annuity retirement or similar fund or system within the meaning of sec_218 of the social_security act that is maintained by the state_or_local_government to provide retirement benefits to its employees who are participants thus the legal form of the system is generally not relevant for example a retirement_system may include a plan described in sec_401 an annuity plan or contract under sec_403 or a plan described in sec_457 or f accordingly a plan need not be qualified under sec_401 in order to be a retirement_system for purposes of code sec_3121 the general_rule under sec_31_3121_b_7_-2 of the regulations is that the system must provide a benefit that is comparable to the benefit provided under the oasdi portion of social_security whether this requirement is met is generally determined on an individual basis a defined contribution retirement_system meets the minimum benefit requirement if allocations to the employee's account not including earnings are at least of the employee's compensation employer matching_contributions may be taken into account for this purpose the plan must use a definition of compensation that is generally no less inclusive than the definition of the employee's base pay as designated by the employer or the retirement_system sec_31_3121_b_7_-2 of the regulations specifies that a defined contribution retirement_system will not meet the minimum benefit requirement unless the employee's account is credited with interest at a rate that is reasonable under all the facts and circumstances or employees' accounts are held in a separate trust that is subject_to general fiduciary standards and are credited with actual earnings_of the trust fund additional rules apply for determining whether part-time seasonal or temporary employees are qualified participants sec_31_3121_b_7_-2 of the regulations provides that a part-time seasonal or temporary employee is not a qualified_participant on a given day unless any benefit relied upon to meet the requirements of sec_31_3121_b_7_-2 is non-forfeitable on that day amounts of compensation deferred in accordance with the plan including any the plan is an eligible_deferred_compensation_plan as defined in sec_457 plr-159317-04 sec_31_3121_b_7_-2 of the regulations provides that a part-time seasonal or temporary employee's benefit is considered non-forfeitable within the meaning of sec_31_3121_b_7_-2 on any given day if on that day the employee is unconditionally entitled under the retirement_system to a single sum distribution on account of death or separation_from_service of an amount that is at least equal to of the participant's_compensation for all periods of credited service taken into account in determining whether the employee's benefit under the retirement_system meets the minimum-retirement-benefit requirement based upon the information submitted and the representations made we conclude as follows of the code income attributable to the deferred_compensation will be includible under sec_457 of the code in the recipient's gross_income for the taxable_year or years in which amounts are paid to a participant or beneficiary in accordance with the terms of the plan surviving registered domestic partner as defined in state x act is not a spouse a former spouse or a surviving_spouse for purposes of code sec_457 accordingly in the event that the spouse provisions are not interpreted and applied in a manner consistent with the defense of marriage act the operation of the plan will not be in compliance with sec_457 the plan qualifies as a retirement_system within the meaning of code sec_3121 and the plan’s participants are qualified participants within the meaning sec_31_3121_b_7_-2 of the regulations except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter if the plan is significantly modified this ruling will not necessarily remain applicable no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the plan described above in addition this ruling applies only to deferrals made after the date of this ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a registered domestic partner a former registered domestic partner or a plr-159317-04 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely robert d patchell branch chief qualified_plans branch employee_benefits tax exempt government entities enclosure copy for sec_6110 purposes cc
